Exhibit 10.2
February 13, 2009
United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
Westamerica Bancorporation
1108 Fifth Avenue
San Rafael, California 94901
Ladies and Gentlemen:
     Reference is made to that certain Letter Agreement incorporating the
Securities Purchase Agreement – Standard Terms dated of even date herewith (the
“Securities Purchase Agreement”) by and among United States Department of
Treasury (“Investor”) and Westamerica Bancorporation (“Company”). Investor and
Company desire to set forth herein certain additional agreements regarding
Company’s commitment to the holder of the Preferred Shares after the closing of
the transactions contemplated by the Securities Purchase Agreement. Terms that
are defined in the Securities Purchase Agreement are used in this letter
agreement as so defined.
     In order to comply with California Corporations Code §212(a), the Company
has modified section 7(b) of the Standard Provisions of the Certificate of
Determination attached as Exhibit A to the Securities Purchase Agreement (the
“Certificate of Determination”) to provide in pertinent part as follows:
“Whenever, at any time or times, dividends payable on the shares of Designated
Preferred Stock have not been paid for an aggregate of six quarterly Dividend
Periods or more, whether or not consecutive, the holders of the Designated
Preferred Stock shall have the right, with holders of shares of any one or more
other classes or series of Voting Parity Stock outstanding at the time, voting
together as a class, to elect two directors...”
     By its execution hereof, the Company hereby confirms and agrees that as of
the date hereof and at all times while any shares of the Designated Preferred
Stock are outstanding it shall maintain a range of directors of the Company that
will permit the holder of the Preferred Shares to elect two directors in
accordance with said section 7(b). Currently Article III, Section 3.02 (the
“Applicable Provision”) of the Company’s bylaws (the “Bylaws”) provides for a
range of directors of no less than eight (8) and no more than fifteen (15). At
all times while any shares of the Designated Preferred Stock are outstanding,
the Company shall not fill more than thirteen (13) director positions. In the
event the Company desires to increase the number of directors beyond thirteen
(13), then the Company shall be required to amend the Bylaws to increase the
maximum directors to always allow for at least two open director seats for the
holders of the Preferred Shares to elect in accordance with Section 7(b) of the
Standard Terms of the Certificate of Determination of Preferences of Fixed Rate
Cumulative Perpetual Preferred Stock, Series A of

 



--------------------------------------------------------------------------------



 



United States Department of Treasury
Westamerica Bancorporation
February 13, 2009
Westamerica Bancorporation (and to amend the bylaws to provide that such
provision may not be modified, amended or repealed by the Company’s board of
directors (or any committee thereof) or without the affirmative vote and
approval of (x) the stockholders and (y) the holders of at least a majority of
the shares of Designated Preferred Stock outstanding at the time of such vote
and approval).
     In addition, by its execution hereof, the Company hereby confirms and
agrees that it will, within 15 days after the date of this letter agreement,
amend the Applicable Provision by adding the following sentence at the end
thereof:
“Notwithstanding anything in these bylaws to the contrary, for so long as the
Corporation’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A (the
“Designated Preferred Stock”) is outstanding: (i) whenever, at any time or
times, dividends payable on the shares of Designated Preferred Stock have not
been paid for an aggregate of six quarterly Dividend Periods (as defined in the
Certificate of Determination for the Designated Preferred Stock) or more,
whether or not consecutive, the authorized number of directors shall
automatically be increased by two (but shall in no event be increased to a
number of directors that is greater than the maximum number of directors set
forth in Article III, Section 3.02 of these bylaws); and (ii) this sentence may
not be modified, amended or repealed by the Corporation’s board of directors (or
any committee thereof) or without the affirmative vote and approval of (x) the
stockholders and (y) the holders of at least a majority of the shares of
Designated Preferred Stock outstanding at the time of such vote and approval.”
     The parties hereto acknowledge that there would be no adequate remedy at
law if the Company fails to perform any of its obligations under this letter
agreement and that the Investor may be irreparably harmed by any such failure,
and accordingly agree that the Investor, in addition to any other remedy to
which it may be entitled at law or in equity, to the fullest extent permitted
and enforceable under applicable law shall be entitled to compel specific
performance of the obligations of the Company under this letter agreement
without the necessity of proving the inadequacy of monetary damages as a remedy
or the posting of a bond.
     This letter agreement and the Certificate of Determination constitute the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties with
respect to the subject matter hereof.
     This letter agreement may be executed in counterparts, each of which shall
be deemed an original and all of which shall together constitute one and the
same instrument. This letter agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the internal laws of the
State of California, without giving effect to the conflict of laws rules
thereof.
[Remainder of this page intentionally left blank]

2



--------------------------------------------------------------------------------



 



United States Department of Treasury
Westamerica Bancorporation
February 13, 2009
Signature Page
     In witness whereof, this letter agreement has been duly executed by the
authorized representatives of the parties hereto as of the date first above
written.

                  WESTAMERICA BANCORPORATION    
 
           
 
  By:   /s/    
 
           
 
  Name:   John “Robert” A. Thorson    
 
  Title:   Senior Vice President and Chief Financial Officer    
 
           
 
  By:   /s/    
 
           
 
  Name:   Jennifer J. Finger    
 
  Title:   Senior Vice President and Treasurer    
 
                UNITED STATES DEPARTMENT OF THE TREASURY    
 
           
 
  By:   /s/    
 
           
 
  Name:        
 
  Title:        

